         Case 4:21-mj-02371-MBB Document 3-1 Filed 05/19/21 Page 1 of 5




                  AFFIDAVIT OF SPECIAL AGENT JENNIFER MORIN

       I, Jennifer Morin, Special Agent with the Federal Bureau of Investigation, being duly

sworn, depose and state as follows:

                                      INTRODUCTION

       1.      I have been a Special Agent with the Federal Bureau of Investigation (“FBI”)

Since January 2019. Since April 2021, I have been assigned to the Worcester, Massachusetts,

Resident Agency of the FBI. As a result of my employment with the FBI, I am a federal law

enforcement officer within the meaning of Federal Rule of Criminal Procedure 41(a)(C), that is,

a government agent engaged in enforcing the criminal laws and duly authorized by the Attorney

General to request a search warrant and make arrests. Since joining the FBI, I have investigated

violations of federal law, to include violations of health care fraud and violent crime.

       2.      Prior to my current role with the FBI, I served as a Commissioned Officer in the

United States Army and as a Special Agent with the Defense Security Service of the United

States Department of Defense. I am a graduate of the FBI Academy, and I have participated in

the drafting and execution of complaints and search warrants during my career. In addition, I

have received specialized training and gained experience in interview and interrogation

techniques, arrest procedures, search warrant applications, evidence identification and collection,

and various other criminal laws and procedures.

                                  PURPOSE OF AFFIDAVIT

       3.      I make this affidavit in support of an application for a criminal complaint and

arrest warrant charging Brandon BROUILLARD (born 1993) of Worcester, Massachusetts with

bank fraud, in violation of Title 18, United States Code, Section 1344 (the “Subject Offense”).




                                                  1
           Case 4:21-mj-02371-MBB Document 3-1 Filed 05/19/21 Page 2 of 5




          4.     The facts in this affidavit come from my personal observations, training and

experience, and information obtained from other law enforcement agencies and witnesses. I

have not included each and every fact known to me concerning this investigation and have set

forth only those facts that I believe are necessary to establish probable cause for the requested

complaint and arrest warrant.

                                      RELEVANT STATUTE

          5.     In accordance with Title 18, United States Code, Section 1344, it is a crime to

“… knowingly execute, or attempt to execute, a scheme or artifice - (1) to defraud a financial

institution; or (2) to obtain any of the moneys, funds, credits, assets, securities, or other property

owned by, or under the custody or control of, a financial institution, by means of false or

fraudulent pretenses, representations, or promises.”

                                      PROBABLE CAUSE

          6.    As described below, there is probable cause to believe that BROUILLARD

attempted to fraudulently use a bank account belonging to Victim 1 held at Alerus Bank, a

federally insured financial institution, to purchase a high-end sports car.1

          7.    On April 17, 2021, BROUILLARD arrived at the Boch Chevrolet dealership in

Norwood, Massachusetts to test drive a 2021 Chevrolet Camaro. After test-driving the Camaro,

BROUILLARD agreed to purchase it for $83,000. BROUILLARD provided a “Charles Schwab

Brokerage Services LLC Cashier’s Check” in the amount of $83,000 made out to Boch

Chevrolet as payment for the Camaro. BROUILLARD also provided his Massachusetts driver’s




1
    I know the identity of Victim 1 but omit it to protect Victim 1’s privacy.
                                                   2
         Case 4:21-mj-02371-MBB Document 3-1 Filed 05/19/21 Page 3 of 5




license, provided proof of insurance, and signed a sales contract and Massachusetts application

for registration and car title in connection with the purchase.2

       8.      Two days later, on April 19, 2021, BROUILLARD picked up the Camaro from

Boch Chevrolet after the dealership had titled and registered the vehicle with the Massachusetts

Registry of Motor Vehicles.

       9.      On April 23, 2021, Boch Chevrolet learned from Charles Schwab that the account

listed on the bank check was frozen and funds were not available. That same day, Boch

Chevrolet contacted BROUILLARD, who promised that he would wire $83,000 to Boch

Chevrolet to pay for the car.3

       10.     On April 26, 2021, Victim 1 contacted the Norwood Police Department and

reported an attempted fraudulent wire of $83,000 from Victim 1’s bank account. Victim 1 also

spoke with the Scottsdale, Arizona Police (where Victim 1 has a residence) about the incident.

Victim 1 reported that an individual, presumably BROUILLARD, had logged into Victim 1’s

email account and sent an email on April 26, 2021 to Victim 1’s bank, Alerus Bank, located in

Arizona and requested a wire transfer of $83,000 to pay for Victim 1’s “brother-in-law’s car.”

       11.     Alerus Bank then reached out to Victim 1 to verify the transfer. Victim 1 advised

Alerus Bank that Victim 1 “had no idea what they were talking about” and “not to approve it.”




2
  The address listed on BROUILLARD’s Massachusetts Driver’s License is on Forkey Avenue
in Worcester, Massachusetts. The same address also appears on the Massachusetts application
for registration and car title and Sales Contract that BROUILLARD provided to Boch Chevrolet.
3
  On April 24, 2021, Boch Chevrolet repossessed the 2021 Chevrolet Camaro from
BROUILLARD’s Worcester address, but as explained below, BROUILLARD continued
attempting to fraudulently purchase the Camaro after April 24.


                                                  3
          Case 4:21-mj-02371-MBB Document 3-1 Filed 05/19/21 Page 4 of 5




Victim 1 obtained a copy of the email sent from Victim 1’s email account requesting the wire,

which Victim 1 in turn provided to me.

         12.    Victim 1 said that starting in about approximately September/October 2020,

Victim 1’s accounts have been compromised to make large purchases including appliances that

have been shipped to BROUILLARD’s address in Worcester. Victim 1 specifically recalled the

Forkey Avenue address as the destination for the fraudulently-obtained items. Victim 1

estimated that approximately $500,000 of Victim 1’s funds have been used to purchase such

items.

         13.    In addition to contacting the police, Victim 1 also called Boch Chevrolet and

advised them that the wire transfer for $83,000 was fraudulent and not to accept it. Nevertheless,

BROUILLARD contacted Boch Chevrolet through at least April 29, 2021 to inquire about the

status of the wire.

                                [CONTINUED ON NEXT PAGE]




                                                 4
         Case 4:21-mj-02371-MBB Document 3-1 Filed 05/19/21 Page 5 of 5




                                        CONCLUSION

       14.     Based on the foregoing, there is probable cause to believe that BROUILLARD

has committed the Subject Offense and I respectfully request that the Court issue a criminal

complaint and arrest warrant.

               Sworn to under the pains and penalties of perjury,



                                             V-HQQLIHU0RULQ
                                             _________________________
                                             Special Agent Jennifer Morin

Time and Date:

        Notice is hereby provided that, pursuant to Federal Rule of Criminal Procedure 4.1, the
affiant was sworn by telephone on the date and time indicated above.




Honorable Marianne B. Bowler
United States Magistrate Judge




                                                5
